 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1479 
In the House of Representatives, U. S.,

September 30 (legislative day, September 29), 2010
 
RESOLUTION 
Supporting the United States Paralympics, honoring the Paralympic athletes, and for other purposes. 
 
 
Whereas today there are more than 21 million Americans with a physical disability; 
Whereas in the past few years thousands of military personnel have sustained serious injuries during active duty; 
Whereas research shows that daily physical activity enhances self-esteem and peer relationships, and results in increased achievement, better overall health, and a higher quality of life; 
Whereas United States Paralympics, a division of the United States Olympic Committee, is dedicated to becoming the world leader in the Paralympic sports movement, and promoting excellence in the lives of people with physical disabilities; 
Whereas since its formation in 2001, United States Paralympics has been inspiring Americans to achieve their dreams; 
Whereas United States Paralympics makes a difference in the lives of thousands of individuals with a physical disability every day; 
Whereas United States Paralympic athletes have been competing in the Paralympic Games since 1960; 
Whereas the athletes in the Paralympic Games are the very best at their sports, devote countless hours to training, and receive support from their families, schools, and communities; 
Whereas the United States Paralympics Team brought home a total of 13 medals, including 4 gold medals, from the 2010 Paralympic Winter games in Vancouver; and 
Whereas the United States Paralympics Team won gold medals in Ice Hockey (Ice Sledge Hockey), Women’s Super Combined (Sitting), Women’s Downhill (Sitting), and Women’s Giant Slalom (Sitting): Now, therefore, be it  
 
That the United States House of Representatives— 
(1)supports the work of the United States Paralympics; 
(2)congratulates all of the United States Paralympics Team medal winners from the 2010 Winter Paralympic Games in Vancouver, British Columbia; 
(3)honors all of the Paralympic athletes for their contributions to the games; and 
(4)recognizes the contributions of the athletes’ families, schools, and communities to the Paralympic Games, and the United States Team. 
 
Lorraine C. Miller,Clerk.
